PER CURIAM:
Sara E. Parker appeals the district court’s order dismissing her housing discrimination action based on res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Parker v. Homestead Studio Suites Hotel, No. CA-05-69-5 (E.D.N.C. May 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED